Name: Commission Regulation (EEC) No 2249/93 of 10 August 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 / 12 Official Journal of the European Communities 11 . 8 . 93 COMMISSION REGULATION (EEC) No 2249/93 of 10 August 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 2121 /93 (2); Whereas Article 4 (3) of Regulation (EEC) No 3813/92 stipulates that if, over a reference period, the absolute value of the difference in the gaps between the currencies of any two Member States exceeds four points, any mone ­ tary gaps for the Member States concerned that exceed two points shall immediately be reduced to two points ; whereas, in Article 1 (f) of Regulation (EEC) No 3813/92, the term 'monetary gap' is defined as the percentage of the agricultural conversion rate representing the differ ­ ence between that rate and the representative market rate ; Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3) ; Whereas, in view of the decision by the Ministers of Finance on 2 August 1993 , all the Member States' curren ­ cies are to be regarded floating flooting currencies in accordance with Article 1 (b) of Regulation (EEC) No 3813/92 ; Whereas, as a consequence of the exchange rates recorded during the reference period 1 to 10 August 1993 , it is necessary to fix a new agricultural conversion rate for the French and the Danish krone : Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lpwer than the rate fixed in advance. Article 3 Regulation (EEC) No 2121 /93 is repealed. Article 4 This Regulation shall enter into force on 11 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p . 1 . O OJ No L 191 , 31 . 7 . 1993 , p . 52. O OJ No L 108 , 1 . 5 . 1993, p. 106. 11 . 8 . 93 Official Journal of the European Communities No L 201 / 13 ANNEX I Agricultural conversion rates ECU 1 = 48,5563 Belgian and Luxembourg francs 9,14292 Danish kroner 2,35418 German marks 319,060 Greek drachmas 190,382 Spanish pesetas 7,95622 French francs 0,976426 Irish punt 2 166,58 Italian lire 2,65256 Dutch guilders 236,933 Portuguese escudos 0,920969 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,79127 Danish kroner 9,52388 Danish kroner 2,26363 German marks 2,45227 German marks 306,788 Greek drachmas 332,354 Greek drachmas 183,060 Spanish pesetas 198,315 Spanish pesetas 7,65021 French francs 8,28773 French francs 0,938871 Irish punt 1,01711 Irish punt 2 083,25 Italian lire 2 256,85 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 227,820 Portuguese escudos 246,805 Portuguese escudos 0,885547 Pound sterling 0,959343 Pound sterling